                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: william.habdas@akerman.com
                                                             7   Attorneys Bank of America, N.A.
                                                             8

                                                             9                                   UNITED STATES DISTRICT COURT

                                                            10                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   BANK OF AMERICA, N.A.,                                Case No.: 3:16-cv-00158-MMD-WGC
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                 Plaintiff,            ORDER GRANTING
                                                                 vs.
AKERMAN LLP




                                                            13                                                         MOTION TO REMOVE
                                                                 TENAYA        CREEK       HOMEOWNERS                  ATTORNEY FROM ELECTRONIC
                                                            14   ASSOCIATION; THUNDER PROPERTIES                       SERVICE LIST
                                                                 INC.; and GAYLE A. KERN, LTD. DBA KERN
                                                            15   & ASSOCIATES, LTD.,
                                                            16                                   Defendants.
                                                            17

                                                            18

                                                            19   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            20                PLEASE TAKE NOTICE that Bank of America, N.A., hereby provides notice that Jesse A.

                                                            21   Ransom, Esq. is no longer associated with the law firm of Akerman LLP.

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                 50015584;1
                                                             1                Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                             2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             3   in this action should continue to be directed to Ariel E. Stern, Esq. and William S. Habdas, Esq.

                                                             4                DATED this 3rd day of September, 2019.

                                                             5                                                  AKERMAN LLP
                                                             6                                                  /s/ William S. Habdas
                                                                                                                ARIEL E. STERN, ESQ.
                                                             7                                                  Nevada Bar No. 8276
                                                                                                                WILLIAM S. HABDAS, ESQ.
                                                             8                                                  Nevada Bar No. 13138
                                                                                                                1635 Village Center Circle, Suite 200
                                                             9                                                  Las Vegas, NV 89134
                                                            10                                                  Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                IT IS SO ORDERED.
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13

                                                            14                Date: September 3, 2019.
                                                            15                                                         ___________________________________
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                            16                                                         Case No.: 3:16-cv-00158-MMD-WGC
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 50015584;1
